The order being given upon a sufficient consideration and without any fraudulent intent, the fact that the claimant knew that it would prevent other creditors of the defendant from collecting their debts by trustee process did not invalidate it. True v. Congdon, 44 N.H. 18. It is contended that the assignment was void as to creditors because there was an understanding that the defendant should have his house rent and coal paid for out of the earnings assigned, and that this was a secret trust fraudulent as to creditors. But it appears that the house rent and coal were furnished by the trustees; and if there was an agreement that the trustees should retain the amount due them out of the defendant's wages against the claimant's assignment, it was merely a recognition of their legal right to set off any indebtedness of the defendant existing at the date of the assignment, and did not invalidate it. The assignment was not of wages to be earned in the future. It was an order for wages already earned. It is found as a fact that it was given upon sufficient consideration, and was not made for the purpose of hindering, delaying, or defrauding creditors. *Page 279 
It was prior to the service of the writ upon the trustees, and was a valid assignment.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.